Citation Nr: 0933023	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.

2.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for intervertebral disc 
syndrome.



WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In November 1994,  the 
RO denied entitlement to a disability rating in excess of 20 
percent for the Veteran's service-connected intervertebral 
disc syndrome.  In February 1996, the RO denied entitlement 
to a total disability rating based on individual 
unemployability.

This appeal was remanded by the Board in October 1997 and 
June 1998 for additional evidentiary development.  In October 
1999, the Board issued a decision denying entitlement to a 
disability rating in excess for 20 percent for the Veteran's 
low back disability as well as entitlement to a total 
disability rating based on individual unemployability.  The 
Veteran's Motion for Reconsideration was received in December 
1999.  In June 2000, the Board vacated the October 1999 Board 
decision because the Veteran, by means of his representative, 
had submitted medical evidence pertinent to his claim in 
February 1999, prior to the certification of the appeal to 
the Board.  Accordingly, the October 1999 Board decision was 
vacated in order to afford the Veteran the opportunity to 
have this new evidence considered by the RO prior to the 
Board's deliberation of the appeal.  In September 2000, the 
Board remanded the matter for additional evidentiary 
development.

In a June 2003 decision, the Board found that a 40 percent 
disability rating for intervertebral disc syndrome was 
warranted prior to September 23, 2002, and a 60 percent 
rating was warranted as of September 23, 2002.  The Board 
also found that entitlement to an extra-schedular evaluation 
was not warranted; the issue of entitlement to a total 
disability rating based on individual unemployability was 
remanded.  In December 2004, the Board again remanded the 
issue of entitlement to a total disability rating based on 
individual unemployability for additional evidentiary 
development.

The Veteran appealed the June 2003 Board decision and, in 
March 2005, the United States Court of Appeals for Veterans 
Claims (the Court) vacated that portion of the Board's 
decision that denied an extra-schedular evaluation for the 
Veteran's low back disability and remanded the issue for 
readjudication in accordance with the Court's order.  In 
October 2005, the Veteran's representative argued for higher 
schedular ratings for the Veteran's intervertebral disc 
syndrome prior to and subsequent to September 23, 2002.  
Those matters were previously deemed abandoned by the Court 
and, as such, are no longer in appellate status.  In November 
2005, the Board remanded the claim of entitlement to an 
extra-schedular rating for referral to the VA Director of the 
Compensation and Pension Service.

In October 2006, the Veteran withdrew his Power of Attorney 
for representation and has elected to continue his appeal 
without representation.  In August 2007, he and his wife 
presented testimony before the Board at a hearing at the RO.  
A transcript of that hearing is associated with the claims 
folder.

In a decision of October 2007, the Board granted a total 
disability rating based on individual unemployability 
effective from February 1999.  The Board also denied a total 
rating and an extra-schedular rating for periods prior to 
February 1999.  The Veteran subsequently appealed to the 
Court.  In a memorandum decision dated in April 2009, the 
Court vacated the Board's decision and remanded the case for 
readjudication.  In particular, the Court held that the Board 
had not provided adequate reasons and bases as to why 
unemployability benefits (or an extra-schedular rating) could 
not be granted for the period earlier than February 1999.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A previous rating decision of October 1993 denied 
entitlement to a rating higher than 20 percent for service-
connected intervertebral disc syndrome, and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, and the 
decision became final when the Veteran did not file a notice 
of disagreement.  

3.  The current appeal originated as a result of a VA 
examination conducted in November 1994, and a subsequent 
decision of the same month which confirmed a previously 
assigned rating for intervertebral disc syndrome.

4.  The Veteran has a high school education, three years of 
college education, and work experience as a VA field 
examiner, Christmas tree shop owner, sports shop owner, and 
sports shop supervisor.

5.  Prior to September 23, 2002, service connection was in 
effect for a lumbar spine disability, hemorrhoids, hearing 
loss, tinnitus, otitis media, and otitis externa.  His lumbar 
spine disability was rated as 40 percent disabling and his 
other service-connected disabilities were rated as 
noncompensable.  

6.  As of June 30, 1994, the Veteran became precluded from 
securing and following substantially gainful employment due 
to service-connected disability.

7.  There is no date prior to June 30, 1994, (but within the 
one year period prior to the November 1994 examination which 
initiated the current claim) on which it is ascertainable 
that the Veteran had become unemployable or experienced such 
unusual or extraordinary factors such as marked impairment 
with employment.


CONCLUSIONS OF LAW

1.  Criteria for a total rating based on individual 
unemployability have been met as of June 30, 1994.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1-4.16 (2008).

2.  Criteria for a total rating based on unemployability or 
for an extra-schedular rating, for the period prior to June 
30, 1994, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.  
First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2001, July 2003, and March 2005 
letters, with respect to the claim of entitlement to a total 
disability rating based upon individual unemployability to 
include consideration on an extra-schedular basis. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board so finds as the Veteran has been 
afforded the information necessary to advance any contention 
by means of the March 2001, July 2003, and March 2005 
letters.  As such, the Veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that the Veteran presented an 
intricate knowledge of VA regulations at his personal hearing 
and it is apparent that any defect in notice has not affected 
the essential fairness of the process.  As such, the Board 
finds no prejudice in moving forward with a decision on the 
merits at this time.  Any defect may be cured by the RO upon 
implementing the Board's decision and its grant of benefits.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains June 2005, September 2006, and June 
2007 supplemental statements of the case following the March 
2005 letter.  As such, any timing deficiency has been cured 
by subsequent adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 and March 2005 letters.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  The record contains the 
Veteran's service treatment records, VA outpatient reports, 
private treatment records from John A. Frenz, M.D. and Lon F. 
Alexander, M.D., and VA examination reports dated in 
September 1993, November 1994, December 1995, October 1998, 
November 1999, January 2001, October 2002, and April 2005.  
The Veteran also had an opportunity to provide personal 
testimony before the Board in August 2007.  Consequently, the 
Board finds that VA satisfied its duties to assist and there 
is no further action that may be taken to reasonably assist 
in the development of the Veteran's claims.  Accordingly, the 
Board now turns to the merits of the Veteran's claims.

The Veteran asserts that he is unable to perform work 
activities as a result of his service-connected low back 
disability.  The Veteran acknowledges that he has a number of 
noncompensable service-connected disabilities as well as a 
few nonservice-connected disabilities, but contends that his 
back disability is so severe that it is the main reason for 
his unemployability.  He desires a 100 percent rating, either 
through the means of an extra-schedular rating for his low 
back disability or through assignment of a total rating based 
on individual unemployability.  The Veteran credibly 
testified before the Board that his primary care physician 
found him to be unemployable as of May 28, 2004, but that he 
had not been performing marginal employment for many years 
due to the nature of his employment in sheltered 
environments.

On a September 1993, VA Form 21-8940, (which was filed in 
connection with a claim which was previously denied by the RO 
in October 1993) the Veteran reported employment and 
educational history.  Specifically, he has a high school 
education with an additional three years of college 
education.  As to his employment history, the Veteran was 
employed by VA from 1972 to 1985 as a field/claim examiner.  
From 1983 to 1992, the Veteran was self employed as a 
Christmas tree farm owner.  At the time of his application, 
the Veteran had been self employed as a sports shop owner 
since 1985.  

In a claim for unemployability benefits filed by the Veteran 
in November 1995, he reported that he had been self employed 
until July 15, 1995.  He indicated that July 15, 1995, was 
the date that he became too disabled to work.  He also 
reported on that same form that he had last worked full time 
on June 30, 1994, and that was the date that his disability 
affected his full time employment.  He further stated that he 
still worked a few hours a week, working 25 hours some weeks 
and only 16 hours other weeks.  

The record indicates that the Veteran subsequently sold his 
sports shop and was employed in a supervisory capacity from 
2000 at Mississippi Rainbow Printers.  He credibly testified 
before the Board that this employment lasted until 
approximately 2002, but he performed some services until May 
2004 because the owner of the company was a personal friend.  
The Veteran asserts that this employment does not meet 
criteria of marginal employment because he would not have 
been able to have the job if not for the familial-type 
relationship with the owner.

In support of his claim, the Veteran submitted that he was 
denied employment with the U.S. Postal Service due his 
service-connected back disability.  The Veteran was found 
medically unsuitable for the position of Rural Carrier 
Associate due to February 1989 examination findings that he 
did not meet the physical requirements because of 
limitations/restrictions of bending and flexion.  The record 
demonstrates that the Veteran has worked various part-time 
jobs for years with his last day of any type of employment 
being May 28, 2004.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The Veteran has several service-connected disabilities; 
hemorrhoids, hearing loss, tinnitus, otitis media, otitis 
externa, and a low back disability.  Only his back disability 
has been rated as compensable.  Prior to September 23, 2002, 
the Veteran's back disability was assigned a 40 percent 
evaluation, and as of September 23, 2002, his low back 
disability has been evaluation as 60 percent disabling.  As 
such, prior to September 23, 2002, the Veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. § 
4.16(a) for consideration of entitlement to a total rating 
based on individual unemployability because the combined 
rating for his service-connected disabilities is not ratable 
at 70 percent or more.  He may, however, be entitled to a 
total rating based on extra-schedular considerations under 38 
C.F.R. § 4.16(b).

Under 38 C.F.R. § 4.16(b), a Veteran who does not meet the 
threshold requirements for the assignment of a total rating 
based on individual unemployability but who is deemed by the 
Director of Compensation and Pension Services to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities to be rated totally 
disabled.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on his employability must 
be considered and the claim submitted to the Director for 
determination.  In this case, the matter was submitted to the 
Director for a determination. 

In evaluating a claim for a total rating, the central inquiry 
is whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability. See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a Veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  See 38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. 
App. 342 (2000).  The VA General Counsel concluded that the 
controlling VA regulations generally provided that Veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, criteria include a subjective 
standard.  See VAOPGCPREC 75-91 (1991). 

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  If total industrial impairment has not been 
shown, the VA is not obligated to show that a Veteran is 
incapable of performing specific jobs in considering a claim 
for a total rating based on individual unemployability.  See 
Gary v. Brown, 7 Vet. App. 229 (1994).

The Court has held that a Veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a Veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a Veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other Veterans with the same 
disability rating.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

As for the Veteran's request for higher ratings under 
38 C.F.R. § 3.321(b)(1), the Board points out that the VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Significantly, a previous rating decision of October 1993 
denied entitlement to a rating higher than 20 percent for 
service-connected intervertebral disc syndrome, and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, and the 
decision became final when the Veteran did not file a notice 
of disagreement within one year.  The current appeal 
originated as a result of a VA examination conducted in 
November 1994, and a subsequent decision of the same month 
which confirmed a previously assigned rating for 
intervertebral disc syndrome.  

In evaluating the Veteran's claims for increased 
compensation, the Board notes that the law and regulations 
provide that the effective date of an increase in rating 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The effective date of 
an increase in disability compensation may also be assigned 
for up to one year prior to the date of the receipt of the 
claim if it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date.  See 38 C.F.R. § 3.400(o).  See Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98.  
As applied to the present case, the Board finds that this 
provision would potentially allow a higher rating effective 
from an ascertainable date of increase of disability during 
the one year period preceding the November 1994 examination.  
In essence, the date of that examination is the date of the 
claim.

Upon VA examination in November 1994, range of motion testing 
demonstrated flexion to 50 degrees and extension to 10 
degrees.  There was no evidence of muscle spasm or 
tenderness.  Reflexes and sensation were intact in the lower 
extremities.  The Veteran was able to heel walk; supine 
straight leg raise testing revealed non-radicular type back 
pain on the right side.  There was no particular pain or 
radicular complaints noted with raising of the left leg.  The 
Veteran was diagnosed as having chronic lumbar syndrome, 
status-post chymopapin injection.

Upon VA examination in December 1995, range of motion testing 
demonstrated flexion to 55 degrees and extension to 20 
degrees.  There was increased pain on extremes of motion.  No 
spasm or tenderness was noted; supine straight leg raising 
was negative.  The Veteran was able to heel and toe walk.  
Sensation and reflexes were intact in the lower extremities.  
At that time, the Veteran was self-employed as a sports shop 
owner; however, the examiner noted that the Veteran had not 
worked in the last couple of months and his business was up 
for sale.  The examiner noted that the Veteran would have 
difficulty with any prolonged activity, standing, walking, 
bending, lifting, and carrying.  He would also experience 
difficulty with squatting, stooping or going up and down 
stairs or steps.  Additionally, the Veteran should not work 
around unprotected heights or moving machinery.

In March 1998, the Veteran reported that he was employed in a 
sporting goods store.  The VA examination report noted a 
normal gait pattern and that the Veteran was able to sit in a 
chair and undress himself without any apparent discomfort.  
Range of motion testing demonstrated flexion to 40 degrees 
and extension to 20 degrees, with no evidence of pain on 
motion.  Right lateral flexion was to 15 degrees, with some 
stiffness but no apparent pain.  Left lateral flexion was to 
20 degrees.  Rotation was to 30 degrees, bilaterally.  He was 
able to walk on his heels and toes without any difficulty.  
No Tredelenburg's sign was noted.  There was no evidence of 
tenderness or muscle spasms.  Straight leg raise testing was 
negative.  Sensation and reflexes were intact in the lower 
extremities.  The examiner assessed that the Veteran 
continued to be functionally independent in spite of his 
recurring episodes of back pain.  The Veteran did not use any 
assistive devices at the time of the examination.

Two examination reports from private treatment providers, 
John A. Frenz, M.D., and Lon F. Alexander, M.D., were 
submitted.  In April 1998, Dr. Frenz noted that prior to 
owning his sports shop the Veteran served at the VA hospital 
for 17 years as a disability claims examiner.  After a 
basketball accident, however, the Veteran was unable to 
maintain his employment with VA.  At that time, the Veteran's 
livelihood was from self-employment as a sports shop owner.  
Dr. Frenz assessed the Veteran's low back range of motion was 
about 80 percent normal with respect to lateral bending and 
rotation.  As to extension and flexion, it was 60 to 70 
percent of normal.  Straight leg raising was negative to 80 
degrees, in a seated position, bilaterally.  There was a very 
mild weakness of left great toe extensor and foot dorsiflexor 
with diminished medial hamstrings.  Sensation was normal in 
the lower extremities.  Dr. Frenz submitted that the 
Veteran's condition represented an impairment to the whole 
body that certainly would preclude the Veteran from other 
than sedentary or light-duty activity with lifting limited to 
about sixteen pounds, intermittently.  He opined that the 
Veteran certainly should not stoop, squat, crawl, twists, or 
climb; he should not stand or walk on hard or uneven surfaces 
for extended periods of time.  Additionally, exposure to cold 
and/or damp climate conditions could also cause an increase 
in the intensity and scope of his symptoms.  

Dr. Alexander's April 1998 examination report noted some 
evidence of tenderness and muscle spasm in the lower back.  
The Veteran's range of motion was limited and it appeared 
that flexion aggravated his pain.  Sensation was normal in 
the lower extremities; however, his knee reflexes were 
somewhat hyperactive.  The Veteran was diagnosed as having 
symptomatic spinal stenosis, secondary to large upper lumbar 
disc rupture and a congenitally narrow canal.  Dr. Alexander 
noted that he could not see how the Veteran could pursue the 
rigors of his job as a claims examiner without surgical 
intervention.   

The Veteran was afforded an additional VA examination in 
October 1998.  The Veteran reported that he managed a 
sporting goods store for approximately three hours per day.  
Physical examination noted range of motion to be 5 degrees of 
flexion, 10 degrees of extension, and lateral bending of 20 
degrees, bilaterally.  The examiner stated that the Veteran's 
limitation of motion could have been due to several factors, 
such as structural problems, muscle spasm and voluntary 
restraint.  He noted, however, that the examination did not 
reveal any structural abnormalities or muscle spasms which 
would have resulted in the Veteran's documented limitation of 
motion.  Straight leg raising resulted in low back pain at 50 
degrees, bilaterally.  Reflexes were intact and equal in the 
lower extremities.  The Veteran could walk on his heels but 
indicated that he could not walk on his toes.  The examiner 
was unable to determine any motor weakness in the Veteran's 
lower extremities.  Sensation was normal and there was no 
evidence of atrophy.  There was no evidence of neurological 
deficit.  X-rays revealed some narrowing of the lower 
thoracic disk with osteophytes and trace narrowing of the L1-
L2 disc with small osteophytes.  The Veteran was diagnosed as 
having degenerative disc disease of the lumbar spine.

January 1999 progress notes from Dr. Frenz indicated deep 
tendon reflexes of 2+; negative straight leg testing; 
restricted lumbar motion to about 50 percent; restricted 
extension to about 20 percent; and lateral bending and 
rotation restricted to about 30 percent.  A February 1999 
treatment note indicated a diagnosis of degenerative disc 
disease, spondylolisthesis, facet atrophy, lumbar radicular 
syndrome.  Dr. Frenz opined that it appeared within 
reasonable medical certainty that the Veteran's lumbar spine 
pathology would certainly represent compensable impairment 
due to his inability to participate in gainful employment 
that would require activity other than extremely minimal 
self-care, not to bend, squat, stoop, twist, turn on a 
repetitive basis, not to stand or walk on hard or uneven 
surfaces for more than a few minutes at a time, not to climb 
ladders or scaffoldings, and not to lift or carry object 
weighing more than ten to fifteen pounds on a rare occasion.  

A November 1999 VA orthopedic examination report revealed 
that the Veteran walked with a slight stoop without the 
assistance of a cane or other device.  There was slight 
tenderness of the paraspinous muscles.  Range of motion 
testing revealed forward flexion to 55 degrees and extension 
to 10 degrees.  Lateral flexion was to 10 degrees, 
bilaterally.  Straight leg raising was negative bilaterally.  
There was no evidence of muscle atrophy or sensory deficits 
in the lower extremities.  Muscle strength was 3/5 in both 
legs.  Although the Veteran could walk on his heels, he was 
unable to walk on his toes due to decreased muscle strength 
in his calves.  The Veteran was diagnosed as having spinal 
stenosis secondary to degenerative disc disease with 
associated neurogenic claudication was diagnosed.

In January 2001, range of motion testing demonstrated flexion 
to 10 degrees, extension to 10 degrees, and lateral bending 
to 15 degrees, bilaterally.  Straight leg raising was limited 
by hamstring tightness to 70 degrees.  There was no 
measurable weakness in the back or lower extremities.  There 
was no evidence of tenderness.  Deep tendon reflexes were 
active and equal in both ankles.  Left knee reflexes were 
active; however, right knee reflexes were hypoactive.  He 
could heel and toe walk, and squat and rise without 
assistance.  There was no evidence of any motor deficit or 
sensory weakness in either lower extremity.  There was no 
evidence of sciatic nerve root involvement.  X-rays of the 
lumbosacral spine revealed slight narrowing of L1-L2, L2-L3, 
and L4-L5.  There was trace retrolisthesis of L2 on L3.  No 
fractures, dislocations, or destructive lesions were noted.  
The Veteran was diagnosed as having multilevel degenerative 
disc disease, spinal stenosis, and foraminal stenosis of the 
lumbar spine. 

VA treatment records from May 2002 indicate that the Veteran 
had been working on a part-time basis until three weeks 
earlier.  Examination of the lumbosacral spine revealed mild 
tenderness of the mid-lumbar area on the left paraspinal 
muscles.  Deep tendon reflexes were 2+ in both knees and 
absent in both ankles.  Straight leg raise testing was 
negative while sitting.  Supine straight leg raise testing 
elicited complaints on the left side.  There was no atrophy 
of the lower extremity muscles.  The Veteran was diagnosed as 
having lumbar spine stenosis and degenerative joint disease.

In August 2006, the matter was referred to the VA Director of 
the Compensation and Pension Service who determined that the 
Veteran was adequately compensated by the normal rating 
criteria.  The Director cited that the medical evidence of 
demonstrated flexion to 60 degrees and an absence of motor or 
sensory of the lower extremities due to neurological deficit.  
He concluded that there was no evidence that demonstrated any 
unusual or exceptional disability picture that rendered the 
application of the regular rating criteria impractical.  The 
interference with the Veteran's employment due to his 
service-connected lumbar spine disability was noted, however, 
such economic impairment was found to be appropriately 
compensated for with the 60 percent rating assigned as 
September 23, 2002.  

In August 2007, the Veteran's primary care physician 
completed a form for the Veteran's insurance and determined 
that he was totally disabled since May 28, 2004, due to back 
pain, diabetes mellitus, and coronary artery disease.  When 
completing the section on whether the disability was 
indefinite, the physician noted that it depended upon whether 
the Veteran underwent back surgery.  The state of 
unemployability, therefore, appears to hinge solely on the 
Veteran's low back disability.

The evidence of record indicates that the Veteran maintained 
some form of part-time employment until May 28, 2004.  His 
earnings from his employment with Mississippi Rainbow 
Printers in 2002 were $13,636; in 2001, they were $13,782; 
and in 2000, they were $3,758.  The Veteran's employer has 
submitted that he made special concessions in order to 
accommodate the Veteran's needs and that he could not see how 
the Veteran could be considered employable in the normal work 
force.  In May 2004, he completed a VA Form 21-4192, 
indicating that the Veteran began his employment with 
Mississippi Rainbow Printers in August 2000 and ended his 
employment on May 28, 2004, due to disability.  The type of 
work he performed was very limited; mostly the Veteran 
supervised other employees.  He worked seven hours a day, 21 
hours a week.  The Veteran earned $15,416.31 during 12 months 
preceding his last date of employment, before deductions.  In 
March 2005, he revised his previously submitted VA Form 21-
4192 and clarified that the Veteran ended his employment due 
to disability-back.  He also indicated that he did not have 
any pay/leave records regarding the Veteran.  The Veteran was 
paid $15 per hour and received commissions and bonuses.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the Veteran has been unable to maintain substantially gainful 
employment due to service-connected disability since June 30, 
1994.  The Board notes that this is the date specified by the 
Veteran himself in his November 1995 Application for 
Increased Compensation Based on Unemployability as the date 
when he stopped working full time.  Therefore, when resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that unemployability benefits may be granted from that date 
forward as it is within one year of VA's receipt of the 
current claim for an increase in rating (November 1994).  The 
Board finds that the Veteran's testimony with respect to the 
nature of the Veteran's work after that date is credible and 
clearly reflects a sheltered situation which does not mimic 
employment for the average person.  In addition, there is 
corroborating contemporaneous evidence such as the December 
1995 VA examination which noted that the Veteran had not 
worked for the past couple of months, and that he had been 
told by his physician that if he kept working it would 
continue to aggravate his back.  Although there may have been 
years when the Veteran made more money than the poverty 
level, when considering the facts on the whole, the Board 
finds that this particular Veteran's work cannot be 
considered substantially gainful.  Consequently, a total 
rating based on individual unemployability is granted as of 
June 30, 1994.

The Board further finds that there is no date prior to June 
30, 1994, (but within the one year period prior to the 
November 1994 examination which initiated the current claim) 
on which it is ascertainable that the Veteran had become 
unemployable or experienced unusual or extraordinary factors 
such as marked impairment with employment to warrant a rating 
higher than 40 percent on an extra-schedular basis for his 
low back disability.  Specifically, the medical evidence does 
not show that the Veteran's employment was limited beyond 
that contemplated by the assigned 40 percent rating during 
that period and there are no treatment records or any other 
evidence during that window of time suggestive of unusual 
factors not considered within the rating criteria.  
Therefore, there is no basis to support a finding of an 
increase in disability due to frequent hospitalizations or 
marked interference with employment prior to June 30, 1994, 
(but within the one year period prior to the November 1994).  
Consequently, an extra-schedular rating, either under 
38 C.F.R. § 3.321(b)(1) or 38 C.F.R. § 4.16, must be denied 
prior to June 30, 1994.


ORDER

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits, as of June 30, 1994.

A separate extra-schedular rating under 38 C.F.R. § 3.321 is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


